Freedman, J.,
wrote for reversal, holding the proposition stated in the head-note ; and further holding that *632defendants’ motion should be granted by, the entry of an order providing that it be referred to a referee to ascertain and determine what amount, if any, is due to the attorney of record for his services rendered as attorney and counsel, and that, upon the coming in and confirmation of the report of said referee, and the payment by the defendants of the amount so reported due, if any, and the expenses of said reference, Frank J. Dupignac be substituted as the attorney for the defendants in the place and stead of Charles Gr. Dahlgren.
Curtis, Ch. J., concurred.